Citation Nr: 0921824	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-06 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Coda, Law Clerk




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1952 to December 1953.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2007 
rating decision of the Des Moines, Iowa Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 2008 
the Veteran requested a videoconference hearing before the 
Board; in an April 2009 written communication his 
representative withdrew the request.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first postservice year; and the preponderance of the evidence 
is against a finding that the Veteran's current bilateral 
hearing loss disability is related to an event, injury, or 
disease in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
not warranted.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102,  3.303, 3.304, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A September 2007 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), it also informed him of disability 
rating and effective date criteria.  The Veteran has had 
ample opportunity to respond/supplement the record.

The Veteran's available service treatment (medical) records 
(STRs) are associated with his claims file.  A certification 
from the National Personnel Records Center (NPRC) in St. 
Louis, Missouri reflects that some of his STRs may have been 
destroyed in a 1973 fire at that facility; however, the RO 
was able to obtain the Veteran's service entrance and 
separation examination reports.  As the Veteran has not 
reported any treatment for hearing loss in service, there are 
no alternate source records to be sought.  His pertinent 
postservice medical records have been secured.  The RO 
arranged for a VA examination in October 2007.  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.  

B.  Factual Background

The Veteran's DD-214 reflects that he served in the U.S. Army 
as an infantryman and was awarded the Combat Infantryman 
Badge.  On November 1951 service entrance examination and 
December 1953 service separation examination, his ears were 
normal on clinical evaluation; spoken and whispered voice 
testing showed that his hearing acuity was normal (15/15).  

April 2002 to December 2007 VA outpatient treatment records 
show that in March 2007, the Veteran inquired about hearing 
aids, stating that he had worked with mortars in service 
while serving in Korea.

On October 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
65
85
85
LEFT
30
40
70
80
90

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 80 in the left ear.  
Bilateral sensorineural hearing loss was diagnosed.  The 
Veteran reported noise exposure from various weapons while 
serving in Korea, postservice occupational noise exposure as 
a grain elevator worker for forty-one years, and recreational 
noise exposure from firearms and power tools.  After 
reviewing the claims file, and noting that there was a lack 
of documentation of hearing loss at or near the time the 
Veteran was in service, and that he had a long history of 
occupational noise exposure, the VA examiner opined that "it 
is not at least as likely as not (i.e. less than fifty 
percent probability) that the veteran's hearing loss was 
incurred in military service."

VA outpatient treatment records include a report of March 
2008 audiological evaluation, when audiometry again showed 
bilateral hearing loss disability.  The examiner did not 
comment regarding the etiology of the  hearing loss.
In his January 2008 notice of disagreement (NOD), the Veteran 
argues that the October 2007 VA examiner's opinion was based 
on factually incorrect characterizations of his postservice 
noise exposure.  He states his noise exposure as a grain 
elevator operator was "only a couple times a day for only a 
few minutes,"  and that after four or five years he was 
transferred to being a fertilizer truck driver and thus his 
exposure to loud noises was reduced.  He also states that for 
the past 25 years he has worked in a quiet office with little 
to no exposure to loud noise.  He argues that his postservice 
noise exposure "[does] not compare to the constant 
horrendous noises from Korea."

In support of his claim, the Veteran also submitted an 
undated (and uninterpreted, with no comment) private 
audiometry report (from unidentified source).  He also 
submitted two December 2007 statements from his daughters 
indicating that he has suffered from hearing loss since the 
1950's and 1960's. 

C.  Legal Criteria and Analysis

As the Veteran's service records were apparently in large 
part destroyed by a fire at the facility storing such 
records, VA has a heightened duty to assist him in developing 
his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
This duty includes a search for alternate medical records 
(addressed above), as well as a heightened obligation on the 
Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Cromer 
v. Nicholson, 19 Vet. App. 215 (2005).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases (including organic diseases of 
the nervous system, to include sensorineural hearing loss), 
service connection may be established on a presumptive basis 
if they are manifested to a compensable degree in a specified 
period of time postservice (one year for organic diseases of 
the nervous system). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In order to prevail on an issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the Veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  Because he served in combat, it is also 
not in dispute that he was exposed to combat noise trauma in 
service.  What he must still show to establish service 
connection for his bilateral hearing loss is that it is 
related to the noise trauma in service.  The record does not 
include any competent evidence that suggests that there 
indeed is a nexus between the Veteran's current hearing loss 
disability and his service/exposure to combat noise trauma 
therein.

On service separation the Veteran's hearing acuity was within 
normal limits bilaterally.  As there is also no evidence that 
a hearing loss disability was clinically noted or treated in 
service or manifested in the first postservice year, there is 
no basis in the record for establishing service connection 
for a hearing loss disability on the basis that such became 
manifest in service and persisted, or on a presumptive basis 
(as a chronic disease under 38 U.S.C.A. §§ 1112).

Furthermore no competent (medical) evidence that relates the 
Veteran's current bilateral hearing loss to his active 
service.  The only competent evidence in the record that 
specifically addresses this matter, the opinion on October 
2007 VA audiological evaluation, is to the effect that the 
Veteran's bilateral hearing loss is  not related to his 
service (and specifically noise trauma therein).  The 
examiner based his opinion on the fact that hearing loss was 
not noted contemporaneously with the Veteran's discharge from 
service and his long history of postservice occupational 
noise exposure.  As the opinion was by an audiologist (who is 
qualified to provide it), is based on a review of the record, 
and includes an explanation of the rationale for the opinion, 
it has substantial probative value.  Because there is no 
competent evidence (medical opinion) to the contrary, the 
Board finds the opinions persuasive.  

The Board notes the Veteran's arguments that the October 2007 
VA examiner's opinion was based on an inaccurate factual 
premise, as he had substantially higher levels of noise 
exposure in service than postservice (and a shorter period of 
noise exposure postservice).  The Board is not persuaded by 
these arguments as the Veteran reported a 41 year history of 
postservice occupational noise exposure on March 2008 
audiological evaluation.  Furthermore, the VA examiner's 
opinion was not premised on a finding that the Veteran's 
postservice noise exposure was equal to or more pronounced 
than his combat noise trauma.  Once again, it is noteworthy 
that the Veteran has not submitted any competent evidence to 
support his arguments regarding the etiology of his hearing 
loss.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The statements of the Veteran's daughters indicating that 
they observed he had problems hearing in the 1950's and 
1960's are competent evidence to the extent that they 
establish he has had problems with hearing acuity for an 
extended period of time (although accuracy of the period of 
time hearing loss has been evident must be considered in 
light of their age when the initial observations were made 
(toddler) and the effect the passage of time (40 or 50 years) 
has on the dimming of memory).  Regardless, their statements 
are not competent evidence to relate theVeteran's hearing 
loss to service, as they lack medical expertise.  See 
Espiritu, 2 Vet. App. 492; see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against a finding of a 
nexus between the Veteran's current bilateral hearing loss 
disability and his service/noise trauma therein.  
Consequently, the preponderance of the evidence is against 
this claim.  Consequently, the benefit of the doubt doctrine 
does not apply; the claim must be denied.



ORDER

Service connection for bilateral hearing loss disability is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


